Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                       Status of Claims
This is in response to applicant’s filing date of March 02, 2020. Claims 1-23 are currently pending.
                                                                       Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                               Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 13-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over  Xue et al (US-20130107000-A1)(“Xue”) and Bauhahn et al (US- 20090273770-A1)(“ Bauhahn”).
As per claim 1, Xue discloses an apparatus (Figures 1, 3, and 5) comprising:
  a laser light source to produce infrared (IR) laser light pulses at multiple energy levels at times corresponding to depth measurement points in a field of view (Xue at Figure 1, light source 164 and projection 128, and Para. [0034]:” light source 164 sources nonvisible light such as infrared light.”);
 a scanning mirror assembly to scan the IR laser light pulses in the field of view (Xue at Figure 5, scanning mirror 116, and Para. [0054] disclosing “scanning platform 114 with scanning mirror 116.”);
 a first IR light detector to detect reflections of the IR laser light pulses from within the field of view (Xue at Figure 5, photodetector 180, and Para. [0028] disclosing “reflected pulse is sensed at photodetector (PD) 180”.);
 time-of-flight (TOF) circuitry responsive to the first IR light detector to measure distances to objects at the depth measurement points in the field of view (Xue at Figure 5, integrator 130 and A/D 140, and Para. [0030]: “[a]nalog-to-digital converter (A/D) 140 receives the output of integrator 130 and produces a digital signal on node 141 that corresponds to the time-of-flight (TOF) of the laser pulse, which in turn corresponds to the distance between apparatus 100 and projection surface 128.”) ; and
Xue does not explicitly recite a virtual protective housing circuit that changes the energy level of the laser light source based on the position of an object in the field of view.
Bauhahn in the same field of endeavor discloses a system and method for automatically adjusting a laser output, e.g. intensity, output power, and the like, based on a range to an object detected within a field of view to reduce a potential risk to the object.  As noted by Bauhahn laser light may be detrimental to the eyes of humans and animals so protection protocols and systems have been developed.  See Abstract, and Figures 1-4 which illustrates the method for adjusting laser source energy level based on an object being within a certain range.
In particular, Bauhahn discloses a virtual protective housing circuit (Bauhahn at Figure 2, controller 60 and pulsed laser 62, and Para. [0022]: “system controller 60 determines the range of a target by using the optical time as determined by the timer 66, the laser outputted by the pulsed laser 62 (pulse repetition frequency, power or pulse duration) is altered based on range and safety requirements.”),   that, for a plurality of depth measurement points, causes the laser light source to emit a first IR laser light pulse at a first pulse energy to detect an object within a short range (Bauhahn at Figure 1 and Para. [0020]: “since it is not immediately know the range of any targets (person), the laser intensity is started at levels much lower than the safety threshold for the closest distance possible.”), determines there is no object within the short range (Bauhahn at Para. [0020]: “the distance of a closest person/target is determined. This can be done by slowly increasing laser power until a range of the closest person/target is attained.” ), and emits at least one second IR laser light pulse having a total second energy level to detect an object within a long range (Bauhahn at Para. [0022] discloses “Once the system controller 60 determines the range of a target by using the optical time as determined by the timer 66, the laser outputted by the pulsed laser 62 (pulse repetition frequency, power or pulse duration) is altered based on range and safety requirements.”), wherein the first energy level is lower than the total second energy level (Bauhahn at Para. [0020] discloses “increasing laser power until a range of the closest person/target is attained” which is illustrated in Figure 1 concerning Range A and Range B).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser scanner for 3D imaging of Xue to include the adjusting a laser output based on a range to an object detected within a field of view of Bauhahn, since it would minimize harmful exposure to laser irradiation that may be detrimental to human vision. 
Those in the art would be motivated to combine the adjusting of laser output based on a range to an object of Bauhahn with the laser scanner for 3D imaging of Xue, since Bauhahn states, in Para. [0002], that such a modification would enhance the safety of laser operations in a variety of conditions and circumstances where conventional safety methods and protocols are impractical or impossible to implement. 
As per claim 2, Xue and Bauhahn disclose an apparatus, further comprising:
 a second IR light detector (Xue at Fig 5, “photodetector in the reference signal path”,); and
 second TOF circuitry responsive to the second IR light detector (Xue at Figure 5 and Para. [0046]: “second integrator 132 and a "reference signal path" that includes circuits similar to those in the reflection path.”).  
As per claim 3, Xue and Bauhahn disclose an apparatus, further comprising:
 a first optical path between the scanning mirror assembly and the field of view (Xue at Figure 5, "reflection signal path."); and
 a second optical path between the field of view and the first IR light detector (Xue at Figure 5, “reference signal path".), wherein the second IR light detector is positioned to receive light from the field of view through the first optical path (Xue at Para. [0046]:” photodetector in the reference signal path detects the light pulse directly from scanning mirror 116 (or from light source 164).”).  
As per claim 4, Xue and Bauhahn disclose an apparatus wherein the apparatus is mounted on a moving platform (Xue at Para. [0087]: ”may be mounted in any vehicle with any display surface contour without distortion. “) 
As per claim 7, Xue and Bauhahn disclose an apparatus further comprising at least one visible laser light source to emit visible laser light (Xue at Para. [0034]: “light source 164 sources visible light such as blue light.”), wherein the virtual protective housing circuit includes circuitry to reduce a power level of the visible laser light in response to the TOF circuitry (Xue at Para. [0042] discloses “power control circuit 152 modifies the power of generated light pulses to avoid overdriving receive circuitry into non-linear operation. For example, when apparatus 300 is very close to surface 128, reflected pulses are received with a large amplitude, and without correction may saturate amplifier 184 and cause an error in the TOF measurement.”).  
As per claim 8, Xue discloses an apparatus (Figures 1, 3, and 5) comprising:
 a first laser light source to emit IR laser light pulses at times corresponding to measurement points in a two-dimensional field of view (Xue at Figure 1, light source 164 and projection 128, and Para. [0034]:” light source 164 sources nonvisible light such as infrared light.”);
 a scanning mirror assembly to reflect the IR laser light pulses at the measurement points in the field of view (Xue at Figure 5, scanning mirror 116, and Para. [0054] disclosing “scanning platform 114 with scanning mirror 116.”), a first time-of-flight (TOF) measurement circuit to produce depth data representing distances to objects at the measurement points in the field of view in response to received reflections of IR laser light pulses (Xue at Figure 5, integrator 130 and A/D 140, and Para. [0030]: “[a]nalog-to-digital converter (A/D) 140 receives the output of integrator 130 and produces a digital signal on node 141 that corresponds to the time-of-flight (TOF) of the laser pulse, which in turn corresponds to the distance between apparatus 100 and projection surface 128.”);
Xue does not explicitly recite a pulse generation circuitry that changes the energy level of the laser light source based on the position of an object in the field of view.
Bauhahn in the same field of endeavor discloses a system and method for automatically adjusting a laser output, e.g. intensity, output power, and the like, based on a range to an object detected within a field of view to reduce a potential risk to the object.  As noted by Bauhahn laser light may be detrimental to the eyes of humans and animals so protection protocols and systems have been developed.  See Abstract, Figures 1-4, and Figure 9 which illustrates the method for adjusting laser source energy level based on an object being within a certain range.
In particular, Bauhahn discloses  pulse generation circuitry to first produce a short range IR laser light pulse (Bauhahn at Figure 1 and Para. [0020]: “since it is not immediately know the range of any targets (person), the laser intensity is started at levels much lower than the safety threshold for the closest distance possible.”) and then produce at least one long range IR laser light pulse for each measurement point  (Bauhahn at Para. [0022] discloses “Once the system controller 60 determines the range of a target by using the optical time as determined by the timer 66, the laser outputted by the pulsed laser 62 (pulse repetition frequency, power or pulse duration) is altered based on range and safety requirements.”), wherein the short range IR laser light pulse is lower energy than the at least one long range IR laser light pulse (Bauhahn at Para. [0020] discloses “increasing laser power until a range of the closest person/target is attained” which is illustrated in Figure 1 concerning Range A and Range B).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser scanner for 3D imaging of Xue to include the adjusting a laser output based on a range to an object detected within a field of view of Bauhahn, since it would minimize harmful exposure to laser irradiation that may be detrimental to human vision. 
Those in the art would be motivated to combine the adjusting of laser output based on a range to an object of Bauhahn with the laser scanner for 3D imaging of Xue, since Bauhahn states, in Para. [0002], that such a modification would enhance the safety of laser operations in a variety of conditions and circumstances where conventional safety methods and protocols are impractical or impossible to implement. 
 a 3D point cloud storage device to store 3D depth map information (Xue at Para. [0076] discloses “a memory card inserted in card slot 1306 may be used to store 3D image data”.).  
As per claim 7, Xue and Bauhahn disclose an apparatus wherein a pulse energy of the short range IR laser light pulse is below an eye-safe threshold at a first distance (Bauhahn at Para. [0016]: “the laser system 30 automatically adjusts the power or intensity settings to a level that would be compatible with a human eye at Range A.”), and a total energy of the at least one long range IR laser light pulse is below an eye-safe threshold at a second distance (Bauhahn at Para, [0015]: “power setting for the laser system 30 is set such that if there was a human at Range B the power and intensity of the outputted laser beam would not cause any significant eye, skin or other damage to that person.”).  
As per claim 10, Xue and Bauhahn disclose an apparatus wherein the apparatus is mounted on a moving platform (Xue at Para. [0087]: ”may be mounted in any vehicle with any display surface contour without distortion. “) 
As per claim 13, Xue and Bauhahn disclose an apparatus further comprising a second TOF measurement circuit (Xue at Figure 5 and Para. [0046]: “second integrator 132 and a "reference signal path" that includes circuits similar to those in the reflection path.”) , wherein the first and second TOF measurement circuits measure TOF of reflections received on different optical paths (Xue at Figure 5, “reference signal path” and “reflection signal path”; and at Para. [0046]:” photodetector in the reference signal path detects the light pulse directly from scanning mirror 116 (or from light source 164).”).   .  
As per claim 14, Xue and Bauhahn disclose an apparatus wherein the pulse generation circuitry is configured to generate the at least one long range pulse when no object is detected by the short range pulse (Bauhahn at Para. [0015]: “power of the laser system 30 is optimized to produce the most accurate results for detecting targets at Range B.” Note from Figure 1, “Range B” is at a greater distance than “Range A”.), and to not generate the at least one long range pulse when an object is detected by the short range pulse (Bauhahn at Para. [0016]: “If a target is detected that is at a range that is less than Range B (Range A) and it is determined by the laser system 30 that damage to a human eye would occur if the present power and intensity levels of the laser system 30 were maintained, then the laser system 30 automatically adjusts the power or intensity settings to a level that would be compatible with a human eye at Range A.”).  
As per claim 15, Xue and Bauhahn disclose an apparatus further comprising:
 at least one visible laser light source to emit visible laser light (Xue at Para. [0034]: “light source 164 sources visible light such as blue light.”); and
 circuitry to reduce a power level of the visible laser light in response to the first TOF measurement circuit (Xue at Para. [0042] discloses “power control circuit 152 modifies the power of generated light pulses to avoid overdriving receive circuitry into non-linear operation. For example, when apparatus 300 is very close to surface 128, reflected pulses are received with a large amplitude, and without correction may saturate amplifier 184 and cause an error in the TOF measurement.”).  
As per claim 16, Xue discloses a method (Figure 22) comprising:
 scanning IR laser light pulses across multiple measurement points in a field of view (Xue at Figure 1, light source 164 and projection 128, and Para. [0034]:” light source 164 sources nonvisible light such as infrared light.”);
  generating a short range IR laser light pulse at a time corresponding to a first measurement point in the field of view (Xue at Para. [0050] discloses “single pulse measurements can be made with a high dynamic range (allowing short and long distance measurements) by compressing the differentiated pulse.”);
 if a reflection of the short range IR laser light pulse is detected within a first time period, measuring a time-of-flight of the reflection (Xue at Para. [0030]: “(A/D) 140 receives the output of integrator 130 and produces a digital signal on node 141 that corresponds to the time-of-flight (TOF) of the laser pulse, which in turn corresponds to the distance between apparatus 100 and projection surface 128.”), and storing the time-of- flight as depth data in a 3D point cloud storage device (Xue at Para. [0058] discloses “TOF computation and control component 990 receives the reflected laser pulse and produces 3D image data”. Further, Xue discloses a “memory card inserted in card slot 1306 may be used to store 3D image data”. Para. [0076]);
Xue does not explicitly recite a pulse generation circuitry that changes the energy level of the laser light source based on the position of an object in the field of view.
Bauhahn in the same field of endeavor discloses a system and method for automatically adjusting a laser output, e.g. intensity, output power, and the like, based on a range to an object detected within a field of view to reduce a potential risk to the object.  As noted by Bauhahn laser light may be detrimental to the eyes of humans and animals so protection protocols and systems have been developed.  See Abstract, Figures 1-4, and Figure 9 which illustrates the method for adjusting laser source energy level based on an object being within a certain range.
 In particular, Bauhahn discloses  if a reflection of the short range IR laser light pulse is not detected within the first time period (Bauhahn at Para. [0020]: “the distance of a closest person/target is determined. This can be done by slowly increasing laser power until a range of the closest person/target is attained.” ), generating at least one long range IR laser light pulse at a time still corresponding to the first measurement point within the field of view (Bauhahn at Para. [0020] discloses “increasing laser power until a range of the closest person/target is attained” which is illustrated in Figure 1 concerning Range A and Range B.  Bauhahn at Para. [0022] discloses “Once the system controller 60 determines the range of a target by using the optical time as determined by the timer 66, the laser outputted by the pulsed laser 62 (pulse repetition frequency, power or pulse duration) is altered based on range and safety requirements.”), and storing time-of-flight of any received reflection of the at least one long range IR laser light pulse as depth data in the 3D point cloud storage device (Xue at Para. [0076] discloses “a memory card inserted in card slot 1306 may be used to store 3D image data”.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser scanner for 3D imaging of Xue to include the adjusting a laser output based on a range to an object detected within a field of view of Bauhahn, since it would minimize harmful exposure to laser irradiation that may be detrimental to human vision. 
Those in the art would be motivated to combine the adjusting of laser output based on a range to an object of Bauhahn with the laser scanner for 3D imaging of Xue, since Bauhahn states, in Para. [0002], that such a modification would enhance the safety of laser operations in a variety of conditions and circumstances where conventional safety methods and protocols are impractical or impossible to implement.   
As per claim 17, Xue and Bauhahn disclose a method wherein short range IR laser light pulse is lower energy than a total energy of the at least one long range IR laser light pulse (Bauhahn at Para. [0016]: “the laser system 30 automatically adjusts the power or intensity settings to a level that would be compatible with a human eye at Range A.”).  
As per claim 18, Xue and Bauhahn disclose a method wherein the short range IR laser light pulse is eye- safe at a first distance first distance (Bauhahn at Para. [0016]: “the laser system 30 automatically adjusts the power or intensity settings to a level that would be compatible with a human eye at Range A.”).  
As per claim 19, Xue and Bauhahn disclose a method wherein the long range IR laser light pulse is eye- safe at a second distance, wherein the second distance is larger than the first distance (Bauhahn at Para. [004]: “Because a power density of a laser's output decreases with increasing distance from the laser due to beam spreading, a particular laser power level may be considered safe at longer ranges, but may become hazardous within a certain operating range near the laser. Bauhahn at Para, [0015]: “power setting for the laser system 30 is set such that if there was a human at Range B the power and intensity of the outputted laser beam would not cause any significant eye, skin or other damage to that person.”).  
As per claim 21, Xue and Bauhahn disclose a method wherein the long range IR laser light pulse comprises a plurality of long range IR laser light pulses (Bauhahn at Para. [0018]: “the light from multiple pulses is summed. Since the signal intensity increases directly with the number of pulses and detected noise only increases with the square root of the sum of the noise, the range is measured using some reasonable number of pulses.”).  
   As per claim 22, Xue and Bauhahn disclose a method further comprising:
   scanning visible laser light pulses to form an image in the field of view (Xue at Para. [0034]: “light source 164 sources visible light such as blue light.”); and
  reducing power of the visible laser light pulses when a reflection of the short range IR laser light pulse is detected within the first time period (Xue at Para. [0042] discloses “power control circuit 152 modifies the power of generated light pulses to avoid overdriving receive circuitry into non-linear operation. For example, when apparatus 300 is very close to surface 128, reflected pulses are received with a large amplitude, and without correction may saturate amplifier 184 and cause an error in the TOF measurement.”).  
As per claim 23, Xue and Bauhahn disclose a method further comprising generating at least one long range pulse at a time corresponding to a subsequent measurement point within the field of view (Bauhahn at Figure 1 and Para. [0015]: “power of the laser system 30 is optimized to produce the most accurate results for detecting targets at Range B. The power setting for the laser system 30 is set such that if there was a human at Range B the power and intensity of the outputted laser beam would not cause any significant eye, skin or other damage to that person. “) without first generating a short range pulse at the subsequent measurement point if a reflection of the short range IR laser light pulse is not detected within the first time period (Bauhahn at Figures 1 & 4 and Para. [0016]: “If a target is detected that is at a range that is less than Range B (Range A) and it is determined by the laser system 30 that damage to a human eye would occur if the present power and intensity levels of the laser system 30 were maintained, then the laser system 30 automatically adjusts the power or intensity settings to a level that would be compatible with a human eye at Range A.”.) .  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xue and Bauhahn  as applied to claim 1 above, and further in view of  James O'Keeffe (US-20180088214-A1)(“O'Keeffe”).
As per claim 5, Xue and Bauhahn disclose an apparatus.
 Xue and Bauhahn do not explicitly disclose wherein the first pulse energy is increased when the moving platform has a velocity above a threshold.  
 O’Keeffe discloses a laser range finder that can be operated at a first or second energy levels.  Further, O’Keeffe discloses analyzing return signals and upon determining that an object is likely to intersect the high-intensity laser pulses the laser range finder can discontinue the high-intensity laser pulses and instead generate laser pulses below the threshold intensity (e.g. eye-safe intensity laser pulses).  See Abstract, and Figures 13 and 11.
In Particular, O’Keeffe discloses a process wherein the first pulse energy is increased when the moving platform has a velocity above a threshold (O’Keeffe at Para. [0084]: “FIG. 11. A-C illustrate embodiments of a laser range finder that adapts the range of angles devoted to high-intensity laser pulses and associated guard zones based in part on the speed of a vehicle.”)
It would have been obvious to combine the references for the purpose of prioritizing detection of an object or obstacle in the path of the vehicle.
As per claim 6, Xue and Bauhahn disclose an apparatus.  
Xue and Bauhahn do not explicitly disclose wherein the first pulse energy increases with increased platform velocity.  
 O’Keeffe discloses a laser range finder that can be operated at a first or second energy levels.  Further, O’Keeffe discloses analyzing return signals and upon determining that an object is likely to intersect the high-intensity laser pulses the laser range finder can discontinue the high-intensity laser pulses and instead generate laser pulses below the threshold intensity (e.g. eye-safe intensity laser pulses).  See Abstract, and Figures 13 and 11.
In Particular, O’Keeffe discloses a process wherein the first pulse energy increases with increased platform velocity (O’Keeffe at Para. [0084]: “as the vehicle 710 drives forward a common relative trajectory is to pass beside people (e.g. person 760) resulting in a brief period of time where person 760 is beside vehicle 715. Therefore high-intensity laser pulses transmitted laterally (e.g. in high-intensity zone 730b) can require protection with a wide guard zone 740c.”).  
It would have been obvious to combine the references for the purpose of prioritizing detection of an object or obstacle in the path of the vehicle.
Claims 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over Xue and Bauhahn  as applied to claim 8 above, and further in view of  James O'Keeffe (US-20180088214-A1)(“O'Keeffe”).
As per claim 11, Xue and Bauhahn disclose an apparatus.
 Xue and Bauhahn do not explicitly disclose wherein the first pulse energy is increased when the moving platform has a velocity above a threshold.  
 O’Keeffe discloses a laser range finder that can be operated at a first or second energy levels.  Further, O’Keeffe discloses analyzing return signals and upon determining that an object is likely to intersect the high-intensity laser pulses the laser range finder can discontinue the high-intensity laser pulses and instead generate laser pulses below the threshold intensity (e.g. eye-safe intensity laser pulses).  See Abstract, and Figures 13 and 11.
In Particular, O’Keeffe discloses a process wherein the first pulse energy is increased when the moving platform has a velocity above a threshold (O’Keeffe at Para. [0084]: “FIG. 11. A-C illustrate embodiments of a laser range finder that adapts the range of angles devoted to high-intensity laser pulses and associated guard zones based in part on the speed of a vehicle.”)
It would have been obvious to combine the references for the purpose of prioritizing detection of an object or obstacle in the path of the vehicle.
As per claim 12, Xue and Bauhahn disclose an apparatus.  
Xue and Bauhahn do not explicitly disclose wherein the first pulse energy increases with increased platform velocity.  
 O’Keeffe discloses a laser range finder that can be operated at a first or second energy levels.  Further, O’Keeffe discloses analyzing return signals and upon determining that an object is likely to intersect the high-intensity laser pulses the laser range finder can discontinue the high-intensity laser pulses and instead generate laser pulses below the threshold intensity (e.g. eye-safe intensity laser pulses).  See Abstract, and Figures 13 and 11.
In Particular, O’Keeffe discloses a process wherein the first pulse energy increases with increased platform velocity (O’Keeffe at Para. [0084]: “as the vehicle 710 drives forward a common relative trajectory is to pass beside people (e.g. person 760) resulting in a brief period of time where person 760 is beside vehicle 715. Therefore high-intensity laser pulses transmitted laterally (e.g. in high-intensity zone 730b) can require protection with a wide guard zone 740c.”).  
It would have been obvious to combine the references for the purpose of prioritizing detection of an object or obstacle in the path of the vehicle.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xue and Bauhahn  as applied to claim 16 above, and further in view of  James O'Keeffe (US-20180088214-A1)(“O'Keeffe”).
As per claim 20, Xue and Bauhahn disclose a method further comprising:
Xue and Bauhahn do not explicitly disclose increasing  power of the IR pulse when emitted from a moving platform.
O’Keeffe discloses a laser range finder that can be operated at a first or second energy levels.  Further, O’Keeffe discloses analyzing return signals and upon determining that an object is likely to intersect the high-intensity laser pulses the laser range finder can discontinue the high-intensity laser pulses and instead generate laser pulses below the threshold intensity (e.g. eye-safe intensity laser pulses).  See Abstract, and Figures 13 and 11.
In Particular, O’Keeffe discloses a process  increasing a power of the short range IR laser light pulse when the laser light pulses are emitted from a moving platform (O’Keeffe at Para. [0084]: “FIG. 11. A-C illustrate embodiments of a laser range finder that adapts the range of angles devoted to high-intensity laser pulses and associated guard zones based in part on the speed of a vehicle.”).
It would have been obvious to combine the references for the purpose of prioritizing detection of an object or obstacle in the path of the vehicle.
  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        Meyers et al (US-20090219962-A1)(“Meyers”) discloses a system and method for automatically adjusting a laser output (e.g. intensity, output power, and the like) based on a range to an object detected within a field of view to reduce a potential risk to the object such as the eyes of animals and persons. See Abstract and Figures 1-9.
         Keller et al (US-20170176990-A1) discloses a laser range finder that is attached to a vehicle and wherein the intensity is based at least in part on a speed of the vehicle. See Para. [0012] and Figure 1.
          Jung et al (US-20190323803-A1) discloses a laser with protection device to protect person within the range of the laser by using at least one additional laser as a warning laser which, operating in a visible spectral range, and which, can cause at least one person to close his or her eyes and/or change his or her viewing direction away from the receptor point of the active laser beam on a target. See Abstract and Figure 2.
          Warke et al (US-20210325515-A1) discloses a measuring system 100 that varies the signal type, signal duration, signal amplitude, and/or signal repetition frequency based on the desired range of a scan to more efficiently regulate the transmitted optical power based on the calculated range of objects in the field of view (FOV) to meet eye safety requirements.  See Abstract and Figure 4.




                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/            Examiner, Art Unit 3661                                                                                                                                                                                            
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661